Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G dated October 23, 2009 with respect to the shares of Common Stock of DJSP Enterprises, Inc. and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended. Dated: January 25, 2010 SOUTH FERRY #2, L.P. By: /s/ Morris Wolfson Morris Wolfson, portfolio manager /s/ Aaron Wolfson AARON WOLFSON /s/ Aaron Wolfson ABRAHAM WOLFSON /s/ Morris Wolfson MORRIS WOLFSON
